Exhibit PURCHASE OPTION AGREEMENT This Agreementis dated the 11th day ofApril, 2010 BETWEEN: Big Bear Mining Corporation 15111 N Hayden Rd Ste 160-185 Scottsdale, Arizona 85260 (herein the“Optionee”) AND PERRY VERN ENGLISH, for and on behalf of RUBICON MINERALS CORPORATION P. O. Box Souris, Manitoba, ROK2CO (herein the “Optionor”) WHEREAS the Optionor is the recorded and beneficial holder of certain unpatented mining claims which are filed with the Ministry of Northern Development Mines and Minerals which Claims are situated in the Township ofMcNaughton and Shabumeni Lake in the District of Red Lake in the Province of Ontario, and more particularly described in Schedule "A" attached hereto and forming a part of this Purchase Option Agreement (the “Agreement”); AND WHEREAS the Optionor has agreed to grant an option to the Optionee to acquire a one hundred percent (100%) undivided interest in the unpatented mining claims associated with the Property upon the terms and conditions set forth herein. NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual covenants expressed herein, the payment of funds and the issuance of shares set forth herein, the parties hereto agree as follows: 1.Interpretation (a) Definitions, The following terms, wherever used in this Agreement, shall have the meanings set forth below: (b) "Effective Date" means the date first written above (c) "Minerals" shall mean the end products recovered, produced or derived from operating the Property as a mine; (d) "Mining Operations" means every kind of work done on or in respect of the property or the product, derived from the Property during the subsistence of the Option by or under the direction of the Optionee including, without limiting the generality of the foregoing, the work of assessment, geophysical. geochemical and geological surveys, studies and mapping, investigating, drilling, designing, examining, equipping, improving, surveying, shaft-sinking, raising, cross-cutting and drifting, searching for, drifting, trucking, sampling, working and procuring minerals, ores and metals, surveying and bringing any mining claims to lease or patent, and all other work usually considered to be prospecting, exploration, development and mining work; in paying wages and salaries of workers engaged in the work and In supplying food, lodging, transportation and other reasonable needs of the workers; in paying assessments or premiums for workers' compensation insurance, contributions for unemployment insurance or other pay allowances or benefits customarily paid in the district to those workers; in paying rentals, licence renewal fees, taxes and other governmental charges required to keep the property in good standing; in purchasing or renting plant, buildings, machinery, tools, appliances, equipment or supplies and in installing, erecting, detaching and removing them; mining, milling, concentrating rehabilitation, reclamation, and environmental protections and in the management of anywork which may be done on the Property or in any other respect necessary for the due carrying out of the prospecting, exploration and development work; -1- (e) "Mining Rights" includes mineral rights and the right to conduct Mining Operations on the Property and further includes the meanings and rights attributed to Mining Rights and mineral rights under the Mining Act, R.S.O. 1990, c.M-14 and amendments thereto; (f) "Property" means all of the unpatented mining claims being optioned by the Optionor as more particularly described in Schedule "A" including all Mining Rights as the context so implies; (g) "Production Royalty" means the payments required to be paid pursuant to Article 7; 1.1Headings.The headings of this Agreement and the schedules are solely for convenience of reference and do not affect the interpretation of it or define, limit or construe the contents of any provision of this Agreement. 1.2Number and gender. Words importing the singular number shall include the plural and vice versa, words importing the neuter gender shall include the masculine and feminine genders, and words importing persons shall include firms and corporations and vice versa. 1.3Governing law.This Agreement and the rights and obligations and relations of the parties shall be governed by and construed in accordance with the laws of the Province of Ontario and the federal laws of Canada applicable therein (but without giving effect to any conflict of law rules). The parties agree that the courts of Ontario shall have jurisdiction over any action or other legal proceedings based on any provisions of this Agreement. Each party attorns to the jurisdiction of the courts of the Province of Ontario. 1.4Currency.All references to currency in this Agreement are references to Canadian currency. 1.5Further Assurances.Each party hereto agrees from time to time, subsequent to the date hereof, to execute and deliver or cause to be executed and delivered to the others of them such instruments or further assurances as may, in the reasonable opinion of either of them, be necessary or desirable to give effect to the provisions of this Agreement or as may be reasonably required for registering or recording changes in ownership interests in the property. -2- 1.6Schedules.The following are schedules attached and incorporated in this Agreement by reference and are deemed to be a part hereof: Schedule “A” - Property 1.7References.Unless otherwise stated, a reference to a numbered or lettered paragraph refers to the paragraph bearing that number or letter in this Agreement. A reference to this Agreement or in this Agreement means this Agreement including the schedules, together with anyamendments. 2.Optionor’s Representations and Warranties.The Optionor represents and warrants to the Optionee that: (a) it is the beneficial and registered or recorded owner of a one hundred percent (100%) interest in the unpatented mining claims; (b) the mining claims are in good standing, free and clear of all encumbrances; (c) the Property has been duly and validly located and recorded pursuant to the applicable legislation of the Province of Ontario constituting valid and subsisting Mining Rights and surface rights owned in fee simple and that the property is in good standing with respect to property tax requirements and will be maintained by the Optionor during the period of this Agreement until termination, abandonment or expiration; (d) it has the full and undisputed right to deal with the Property as provided for in this Agreement; and (e) the Property is not subject to any pending or threatened claims by any third party or any governmental agency. 3.1Grant of Option to Earn Interest (a) The Optionor hereby grants to the Optionee the sole, exclusive, irrevocable and immediate working right to acquire a one hundred percent (100%) interest in the unpatented mining claims from the Optionor (subject to the Production Royalty in Article 7) by making the payments described herein and by complying with the terms and conditions of this Agreement. (b) Upon the full amount of the cash payments and shares set forth in Clause 3.2 having been paid and issued to the Optionor, the Optionor shall deliver to the Optionee a signed transfer in proper registerable form conveying all of the Optionor's right, title and interest in the Mining Rights to the Optionee. The said Transfer shall be prepared by and at the expense of the Optionee. -3- (c) Upon execution of this Agreement, the Optionee may register this Agreement or notice of this Agreement against title to the Property. 3.2Exercise of Option. In order to maintain in force the working right and option granted herein and to exercise the option, the Optionee must, upon completion of normal and reasonable due diligence and approval of the Toronto Stock Exchange (“TSX”) and the British Columbia Securities Commission (“BCSC”) if the Optionee is a public company): (a) Share Issuance: issue the shares and make the cash payments as hereinafter set forth: The Optionee shall issue to the Optionor a total of 80,000 common shares in the capital stock of Big Bear Mining Corp (OTCBB / BGBR)according to the following schedule: (i) an "Initial Grant" of 20,000 common shares to the Optionor within ten (10) days of receiving regulatory approval of the terms of thisAgreement; (ii) 20,000 additional common and shares on the first anniversary date of the Initial Grant; (iii) 20,000 additional common shares on the second anniversary date of the Initial Grant; (iv) 20,000 additional common shares on the third anniversary date of the Initial Grant; and (v) Zero additional common shares on the fourth anniversary date of theInitial Grant; (b) Cash Payments:The Optionee shall make five (5) cash payments to the Optionor totalling $ 111,000.00 according to the following schedule: (i) An "Initial Payment" of $16,000.00 on signing of this Agreement; (ii) An additional $15,000.00on the first anniversary date following the Initial Payment; (iii) An additional $20,000.00 on the second anniversary date following the Initial Payment; (iv) An additional $25,000.00on the third anniversary date following the Initial Payment; (v) An additional $35,000.00 on the fourth anniversary date following the Initial Payment. 3.3Registration of Transfer.
